Exhibit 10.14

 

[g264081kui001.jpg]

2014 Incentive Compensation Plan

 

Effective January 1, 2014

 

Personal and Confidential

 

Employee

 

Frederick Weismann

 

2014 Salary

 

$

146,057

 

 

 

Title

 

SVP/Sr. Commerical Loan Officer

 

2014 Target

 

20

%

$

29,211

 

 

Thresholds                               Maintain CAMELS rating at one of the
two highest ratings

 

Maintain a Commerical Asset Quality rating of “Satisfactory” or better

 

Maintain Commerical Loan Quality Control rating at “Satisfactory” or better
based on internal audit results

 

Qualifiers                                     Credit Administration Exceptions
maintained at no greater than 30% of the commercial loan portfolio All new and
existing commerical loan relationships maintain an average Risk Rating of no
less than 4.5 Loan department must close a minimum in total new loan commitments
not inclusive of loan modifications.

 

Team Goal:  Net loan growth for the commercial loan portfolio of target $ amount

 

Goal #1:                                            Bank Profitability:  Achieve
Return on Assets

 

Annual Payout Target

20

%=

$

5,842

 

 

Goals

 

 

 

95% of Budget

 

$

1,947

 

At Budget

 

$

3,895

 

106% of Budget

 

$

5,842

 

Stretch Goal

 

 

 

Every .03% over 106% of Budget

 

$

1,947

 

 

Goal #2:                                            Increase Net Commercial
Loans Outstanding (Team Goal)

 

Annual Payout Target

50

%=

$

14,606

 

 

NOTES

 

*                 80% of this bonus target will be paid out in the year
following attainment, with 20% equally deferred over the following two years,
subject to the following:

a) no more than 10% of prior new relationships experience subsequent risk rating
downgrades within the two (2) year period since loan closing; and

b) No more than two (2) new relationships since loan closing experience a
multiple (2 or more) level risk rating downgrade within the two (2) year period
since loan closing.

*                 Employee is eligible for payouts up to an additional 10% of
base salary based on overachievement against this goal.

 

1

--------------------------------------------------------------------------------


 

Goal #3:                                            Profitability and Deposit
Relationships (Team Goal)

 

Annual Payout Target

30

%=

$

8,763

 

 

Payout will be based on the attainment of each of the following, not to exceed
100% of the Target:

 

 

 

 

 

 

 

Target $ amount of checking and savings deposit growth (based on 2013 average
balance, not including Baseline will be adjusted in the event of reassignment of
business relationships during the year Level of attainment will be based on the
higher of the YTD Average or Actual Balance on 12/31/14

 

$

2,921

 

 

 

 

 

Pricing to meet or exceed target % over Bank’s average cost of funds

 

$

2,921

 

 

 

 

 

Fee income meets or exceeds target % of total new loan commitments

 

$

2,921

 

 

2

--------------------------------------------------------------------------------


 

NOTES:

 

All dollar figures are based on estimates of annualized salary.  Incentive
payments will be based on the employee’s actual base compensation for the
calendar year, which includes straight time pay, vacation, holiday, personal,
sick and jury duty pay.   Overtime and other payments including previous year’s
bonus payout will be excluded from the calculation.

 

To be eligible for the Incentive Compensation, the employee must be actively
employed and not be on an active Performance Improvement Plan or a written
warning at the time of the incentive payment. In the event the employee is
terminated or leaves the Bank (other than retirement) prior to the scheduled
bonus payout, all earned bonus including bonus money earned in prior years is
forfeited.

 

In the event the incentive bonus plan is cancelled or eliminated for any reason,
any deferred compensation component of the plan attributed to prior years shall
be considered earned and shall be payable.

 

The Bank shall have the right to rescind and recoup or “clawback” incentive
payments paid under this plan if the Compensation Committee concludes that such
awards were paid out based on information that is later found to be materially
incorrect, including payments that were determined, in whole or in part, on
financial statement information that is subsequently restated.

 

3

--------------------------------------------------------------------------------